DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I, figures 1-5 and claims 1-5 in the reply filed on 6/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nozzle opening is positioned closer to a second end than the first opening of the first tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  Lines 4-5 recites “than the atmospheric pressure” however for clarity this should read --than atmospheric pressure--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Lines 5-6 recites “than the atmospheric pressure” however for clarity this should read --than atmospheric pressure--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the nozzle opening is positioned closer to a second end than the first opening of the first tube” however it is unclear where the “second end” as claimed is located as applicant’s specification does not clarify this matter. More specifically, applicant’s specification refers to the “second end” of the “first tube” as a “base end” but never specifies exactly where this “base end” is located on the “first tube” and applicant’s figures do not clarify things further as the “nozzle opening” in question is element 220a while the “first tube” is element 27 and the “first opening” is element 27a to which this “first opening is located at the “first end” or “tip end” as described in paragraph 0101 of applicant’s specification. Thus, the claim is rendered indefinite as it is unclear as to what the “second end” is referring to how the “nozzle opening” is positioned closer to this “second end” than the “first opening of the first tube” as recited. This claim shall be examined as best understood.
Claims 2-5 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US Pat No 8,511,251 B2).
Re claim 1, as best understood, Sato shows a liquid ejection device (Fig. 11) comprising:
a nozzle (9A) including a nozzle opening (4) through which a liquid is ejected;
a liquid transfer tube (9) through which the liquid is transferred to the nozzle (9A); and
a first tube (10) with the nozzle (9A) and the liquid transfer tube (9) being provided therein, having a first end (10A) and a second end (11), and having a first opening (10B) at the first end (10A), wherein
the nozzle opening (4) is positioned closer to a second end (11) than the first opening (10B) of the first tube (10), and
when a position where the liquid ejected from the nozzle becomes a droplet is set as a droplet formation position, and a distance from the nozzle opening (4) to the droplet formation position is set as a droplet formation distance, a distance between the nozzle opening (4) and the first opening (10B) is equal to or greater than the droplet formation distance.
Re claim 2, Sato shows a second tube (Fig. 11, 40) in which the first tube (10) is provided, wherein
a pressure inside the second tube is lower than the atmospheric pressure and lower than a pressure inside the first tube (col. 13, lines 35-40).
Re claim 4, Sato shows a second tube (Fig. 11, 40) provided together with the first tube (10), wherein
a pressure inside the second tube is lower than the atmospheric pressure and lower than a pressure inside the first tube (col. 13, lines 35-40).
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massey (US Pat No 9,950,334 B1).
Re claim 1, as best understood, Massey shows a liquid ejection device (Fig. 6) comprising:
a nozzle (112) including a nozzle opening (see annotated figure) through which a liquid is ejected;
a liquid transfer tube (110) through which the liquid is transferred to the nozzle (112); and
a first tube (104) with the nozzle (112) and the liquid transfer tube (110) being provided therein, having a first end (104a) and a second end (at 104), and having a first opening (at 104a) at the first end (104a), wherein
the nozzle opening (see annotated figure) is positioned closer to a second end (at 104) than the first opening (at 104a) of the first tube (104), and
when a position where the liquid ejected from the nozzle becomes a droplet is set as a droplet formation position, and a distance from the nozzle opening (see annotated figure) to the droplet formation position is set as a droplet formation distance, a distance between the nozzle opening (see annotated figure) and the first opening (at 104a) is equal to or greater than the droplet formation distance.

    PNG
    media_image1.png
    634
    843
    media_image1.png
    Greyscale

Re claim 2, Massey shows a second tube (Fig. 6, 102) in which the first tube (104) is provided, wherein
a pressure inside the second tube is lower than the atmospheric pressure and lower than a pressure inside the first tube (col. 2, lines 54-57).
Re claim 4, Sato shows a second tube (Fig. 6, 102) provided together with the first tube (104), wherein
a pressure inside the second tube is lower than the atmospheric pressure and lower than a pressure inside the first tube (col. 2, lines 54-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pat No 8,511,251 B2).
Re claim 3, Sato discloses the claimed invention except for an outer surface of the first tube is fixed to an inner surface of the second tube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an outer surface of the first tube fixed to an inner surface of the second tube, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). No criticality appears to be present for the claimed limitation.
Re claim 5, Sato discloses the claimed invention except for an inner diameter of the first tube is 1.88 times or more of an inner diameter of the nozzle opening. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an inner diameter of the first tube be 1.88 times or more of an inner diameter of the nozzle opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the flow characteristics through both the first tube and the nozzle opening which achieves the recognized result of determining the flow rate, pressure and velocity through the first tube and nozzle opening, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality appears to be present for the claimed range.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US Pat No 9,950,334 B1).
Re claim 3, Massey discloses the claimed invention except for an outer surface of the first tube is fixed to an inner surface of the second tube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an outer surface of the first tube fixed to an inner surface of the second tube, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). No criticality appears to be present for the claimed limitation.
Re claim 5, Massey discloses the claimed invention except for an inner diameter of the first tube is 1.88 times or more of an inner diameter of the nozzle opening. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an inner diameter of the first tube be 1.88 times or more of an inner diameter of the nozzle opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the flow characteristics through both the first tube and the nozzle opening which achieves the recognized result of determining the flow rate, pressure and velocity through the first tube and nozzle opening, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality appears to be present for the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752